Citation Nr: 0009717	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-07 200	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, degenerative disc disease and lumbosacral 
strain.

2.  Entitlement to a rating in excess of 20 percent for right 
knee disability, including internal derangement, 
postoperative, and degenerative joint disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1965 to January 1968.  

2.	On April 5, 2000 the Department of Veterans Affairs (VA) 
Regional Office, Phoenix, Arizona, notified the Board that 
the veteran died on December [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).












ORDER

The appeal is dismissed.




		
              JANE E. SHARP
	Member, Board of Veterans' Appeals

 



